     Case 2:19-cv-01373-WBS-DMC Document 37 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT DAVID HANSON,                             No. 2:19-CV-1373-WBS-DMC
12                      Plaintiff,
13          v.                                        ORDER
14   THOMAS A. FERRARA, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20                  On January 7, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. On January 25, 2021, plaintiff filed an untimely

23   opposition to defendants’ motion to dismiss, which the court will construe as objections to the

24   findings and recommendations.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

26   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

27   entire file, the Court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                      1
     Case 2:19-cv-01373-WBS-DMC Document 37 Filed 02/17/21 Page 2 of 2


 1   ///

 2                 Accordingly, IT IS HEREBY ORDERED that:

 3                 1.    The findings and recommendations filed January 7, 2021, are adopted in

 4   full;

 5                 2.    Defendants’ motion to dismiss, ECF No. 26, is granted;

 6                 3.    Plaintiff’s complaint is dismissed with leave to amend; and

 7                 4.    Plaintiff shall file a first amended complaint within 30 days of the date of

 8   this order.

 9   Dated: February 16, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
